Citation Nr: 0944964	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  08-09 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable evaluation from April 6, 
2006 to January 16, 2007, and in excess of 10 percent from 
January 17, 2007, for patellofemoral joint syndrome, left 
knee (left knee disability).

2.  Entitlement to a compensable evaluation from April 6, 
2006 to January 16, 2007, and in excess of 10 percent from 
January 17, 2007, for postoperative lateral menisectomy, 
patellofemoral joint syndrome, right knee (right knee 
disability).

3.  Entitlement to a compensable evaluation from November 1, 
2006 to January 16, 2007, and in excess of 10 percent from 
January 17, 2007, for cervicalgia, post cervical strain 
(cervical spine disability).

4.  Entitlement to a compensable evaluation from April 6, 
2006 to January 16, 2007, and in excess of 10 percent from 
January 17, 2007, for intermittent muscle spasms, lower back 
(low back disability).

5.  Entitlement to a compensable evaluation from April 6, 
2006 to January 16, 2007, and in excess of 10 percent from 
January 17, 2007, for right shoulder pain status post 
acromioclavicular joint separation (right shoulder 
disability).

6.  Entitlement to service connection for an acquired 
psychiatric disability, including anxiety disorder, bipolar 
disorder, and/or depression, to include as secondary to 
service-connected disabilities.

7.  Entitlement to service connection for total vaginal 
hysterectomy anterior and posterior colporrhaphy 
(hysterectomy), to include as secondary to service-connected 
disability of stress urinary incontinence. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel








INTRODUCTION

The Veteran had active service from February 1984 to February 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2006, July 2007, and March 
2008 rating decisions of the RO.  The Veteran filed timely 
appeals of these decisions to the Board.  

In November 2008, the Veteran, accompanied by her 
representative, testified at a hearing before the undersigned 
Acting Veteran's Law Judge via videoconference.  A transcript 
of the hearing testimony has been associated with the claims 
file.  At the hearing, the record was held open for 60 days 
in order to allow the Veteran additional time to submit 
evidence in connection with the claim.  No additional 
evidence was submitted within this time period.

The Board notes that the evaluations of the Veteran's 
service-connected disabilities do not represent the maximum 
available benefit for these disabilities.  Higher evaluations 
therefore do not abrogate the pending appeals.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

For the reasons set forth hereinbelow, the Veteran's claims 
must be remanded.  

First, the Board notes that the Veteran's last VA examination 
with respect to her increased rating claims is dated in March 
2007.  Since that time, the Veteran testified before the 
Board that her cervical spine disability and left knee 
disability had both worsened.  The Board also notes that the 
March 2007 examination is over two and a half years old and 
also does not appear to contain a comprehensive examination 
of the Veteran's right shoulder disability.  

Because the Veteran's last VA examination is over two and a 
half years old and because the Veteran has indicated that at 
least two of her service-connected joint disabilities have 
worsened since her last examination, the Board concludes that 
the Veteran's increased rating claims must be remanded for 
the Veteran to undergo contemporaneous and thorough VA 
examinations in connection with the claims.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43186 (1995).  

With respect to the Veteran's psychiatric and hysterectomy 
claims, the Board notes that the Veteran testified that she 
had symptoms of these disabilities in the service.  And 
specifically with respect to the hysterectomy claim, the 
Veteran alleges that it was discovered in service that her 
uterus was protruding out of her vagina.  This was in 
connection with her treatment for urinary incontinence.  The 
Board also notes that the Veteran had her hysterectomy only a 
year and a half after service.

Based on the foregoing, the Board finds that these matters 
should be remanded, and that the upon remand, the RO should 
request a VA examination in order to determine whether the 
Veteran has a psychiatric condition, to include anxiety 
disorder, bipolar disorder, and/or depression, that had its 
onset in service or within one year of service, or whether 
such condition or conditions is secondary her service-
connected disabilities.  The Veteran should also be afforded 
a VA examination to determine whether her total vaginal 
hysterectomy anterior and posterior colporrhaphy, had its 
onset in service or within one year of service, and/or 
whether such disability is secondary to her service-connected 
disability of stress urinary incontinence.  See 38 C.F.R. 
§ 3.159.  

Prior to affording a VA examination in connection with the 
claim, the RO should update the Veteran's claims file with 
any recent medical records relevant to the Veteran's claims.  
The Veteran should be afforded an opportunity to submit any 
recent medical records or opinions pertinent to her claims 
that have not already been associated with the Veteran's 
claims file.  

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the 
VCAA, VA must obtain outstanding VA and private records.  See 
38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate 
steps to contact the Veteran and 
request that she identify all VA and 
non-VA health care providers, other 
than those already associated with the 
claims folder, that have treated her 
for any of the claimed disabilities 
since service.  The aid of the Veteran 
in securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in 
the claims file, and the Veteran should 
be informed in writing.  

2.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should schedule the Veteran for an 
appropriate VA examination in order to 
determine the current severity of the 
service-connected back and neck 
disabilities.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  

(a) The examiner should identify and 
express an opinion as to the severity 
of any orthopedic manifestations 
(including decreased range of motion 
and the presence or absence of muscle 
spasm, guarding or localized 
tenderness, and their effect upon gait 
and spinal contour) of the Veteran's 
back and neck disabilities.  The 
examiner should conduct all indicated 
tests and studies, to include X-rays 
and range of motion studies expressed 
in degrees and in relation to normal 
range of motion.  

(b) In rendering this opinion, the 
examiner should fully describe any 
pain, weakened movement, excess 
fatigability, and incoordination 
present in the back and neck.  To the 
extent possible, the examiner should 
express any functional loss in terms 
of additional degrees of limited 
motion.  And the examiner(s) should 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the Veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the examiner(s) should so state.  

(c) If possible, the examiner(s) 
should state whether the back and neck 
disabilities have been productive of 
any incapacitating episodes, which are 
defined as periods of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician or treatment 
by a physician, and if so, the 
frequency and duration of those 
episodes.  

(d) With respect to any neurological 
impairment, the examiner(s) should 
also identify all neurological 
symptoms of intervertebral disc 
syndrome, to include reflex changes, 
characteristic pain, and muscle spasm, 
and express an opinion as to their 
severity.  Any peripheral nerve or 
nerves involved, resulting from the 
service-connected back and neck 
disorders should be identified and 
described.  And any functional 
impairment of the extremities due to 
the disc disease should be identified.  

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the Veteran to be afforded an 
appropriate VA examination in order to 
determine the nature, extent and 
severity of the Veteran's service-
connected right and left knee 
conditions.  It is imperative that the 
examiner who is designated to examine 
the Veteran reviews the evidence in the 
claims folder, including a complete 
copy of this REMAND, and acknowledges 
such review in the examination report.   
All appropriate tests and studies, 
including X-rays and range of motion 
studies, should be conducted, and all 
clinical findings should reported in 
detail.  The examiner should indicate 
whether the Veteran's knee conditions 
are productive of recurrent subluxation 
or lateral instability and if so, 
whether this is slight, moderate, or 
severe.  In addition, the examiner 
should render specific findings as to 
whether, during the examination, there 
is objective evidence of pain on 
motion, weakness, excess fatigability, 
and incoordination.  Further, the 
examiner should indicate whether, and 
to what extent, the Veteran experiences 
functional loss during flare-ups of 
pain and/or weakness of his knees (to 
include with use or upon activity) as a 
result of the service-connected 
disabilities.  To the extent possible, 
the examiner should express such 
functional loss in terms of additional 
degrees of limited motion on both 
flexion and extension.  

If the examiner is unable to provide 
the requested information with any 
degree of medical certainty, the 
examiner should indicate that.  

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the Veteran to be afforded an 
appropriate VA examination in order to 
determine the nature, extent and 
severity of the Veteran's service-
connected right shoulder disability.  
It is imperative that the examiner who 
is designated to examine the Veteran 
reviews the evidence in the claims 
folder, including a complete copy of 
this REMAND, and acknowledges such 
review in the examination report.   All 
appropriate tests and studies, 
including X-rays and range of motion 
studies, should be conducted, and all 
clinical findings should reported in 
detail.  

Based on examination findings, medical 
principles, and historical records, the 
examiner is also asked to address the 
following:

(a)  State whether the Veteran's right 
shoulder disability results in 
limitation of motion of the arm: 
(i)  to 25 degrees from side; 
(ii)  midway between side and shoulder 
level; or 
(iii)  at shoulder level.

(b)  State whether the Veteran's right 
shoulder disability results in 
impairment of the humerus manifested 
by: 
(i)  loss of head of (flail shoulder); 
(ii)  nonunion of (false flail joint); 
(iii)  fibrous union of; 
(iv)  recurrent dislocation of at 
scapulohumeral joint with frequent 
episodes and guarding of all arm 
movements, or malunion of the humerus 
with marked deformity; or 
(v)  recurrent dislocation of at 
scapulohumeral joint with infrequent 
episodes and guarding of movement only 
at shoulder level, or malunion of with 
moderate deformity.

(c)  State whether the Veteran's right 
shoulder disability results in other 
impairment of the clavicle or scapula 
manifested by dislocation of, or 
nonunion of with loose movement.

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.


5.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the Veteran should be 
afforded a VA examination to determine 
whether the Veteran's total vaginal 
hysterectomy anterior and posterior 
colporrhaphy had its onset in service or 
within one year of service, or whether 
the disability is secondary to service-
connected disability of stress urinary 
incontinence.  All necessary special 
studies or tests should be accomplished.  
It is imperative that the examiner who is 
designated to examine the Veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  

The report of examination should contain 
a detailed account of all manifestations 
of total vaginal hysterectomy anterior 
and posterior colporrhaphy found to be 
present.  All necessary tests should be 
conducted, and the examiner must specify 
the diagnosis or diagnoses.  In doing so, 
the examiner should comment on the 
medical evidence of record.  

If the examiner diagnoses the Veteran as 
having such condition, the examiner 
should offer an opinion as to whether it 
is at least as likely as not (e.g., a 50 
percent or greater likelihood) that the 
Veteran's disorder had its onset in 
service, or is secondary to the Veteran's 
service-connected disability of stress 
urinary incontinence.  In this regard, 
the examiner should comment the Veteran's 
service treatment records and post-
service medical records.  

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.  

6.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the Veteran should be 
afforded a VA psychiatric examination to 
determine the current nature and extent 
of any psychiatric disability found to be 
present.  All necessary special studies 
or tests should be accomplished.  It is 
imperative that the examiner who is 
designated to examine the Veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  

The report of examination should contain 
a detailed account of all manifestations 
of any psychiatric disability found to be 
present.  All necessary tests should be 
conducted, and the examiner must specify 
the diagnosis or diagnoses.  In doing so, 
the examiner should comment on the 
medical evidence of record.  

If the examiner diagnoses the Veteran as 
having a psychiatric disability or 
disabilities, the examiner should offer 
an opinion as to whether it is at least 
as likely as not (e.g., a 50 percent or 
greater likelihood) that the Veteran's 
psychiatric disorder had its onset in 
service or within one year of service, or 
is secondary to the Veteran's service-
connected disabilities.  In this regard, 
the examiner should comment on the 
Veteran's service treatment records and 
post-service medical records.  

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.  

7.  After the foregoing, the RO should 
readjudicate the issues on appeal.  If 
any benefit sought on appeal remains 
denied, the Veteran and her 
representative, if any, should be 
furnished a SSOC and afforded an 
appropriate opportunity for response 
before the claims file is returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


